DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group (claims 1-16) in the reply filed on 22 November 2021 is acknowledged.
Claims 17-20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 November 2021.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutter comprising a series of notches comprising a distal tip an angled portion, wherein the distal tip is blunt and the angled portions are sharpened as claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claim 3 is objected to because of the following informalities:  Please change correct the conformity of “angled portion, wherein the distal tip is blunt and the angled portions”.  Appropriate correction is required.

 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire et al. (US 2016/0361088A1, “Maguire”).
Regarding claim 1, Maguire discloses a catheter exchange system including a cannula (105) that is capable of surrounding a catheter. The cannula includes a flexible 
Regarding claims 2 and 3, Maguire discloses that the cutter includes a circular cutting blade, wherein the distal end of the cannula is circular (Fig. 2A) and includes a sharpened end around a circumference of the distal end of the flexible shaft for piercing tissue [0055].
Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Braga et al. (US 2016/0303349A1, “Braga”).
Regarding claims 12-15, Braga discloses a stylet (100) including a distal end (104; Fig. 1B) having a locking mechanism in the form of a helical thread (114) around a conical tip that connects to a proximal portion (200) of catheter (300) having complementary internal surfaces. The helical thread is capable of engaging an inner surface of the catheter when the conical tip is inserted into a proximal opening of the catheter and rotated. The locking mechanism may include one or more barbs (144; Fig. 4C) that extend from a distal portion of the stylet. The barbs are capable of engaging an inner surface of the catheter when the shaft is inserted into a proximal opening of the catheter. The shaft is hollow (Fig. 4C) and the barbs are strips that are cut from the distal portion of the shaft and bent outward. The strips remain secured to the shaft along one edge of each barb.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Shah et al. (US 2016/0331945A1, “Shah”)-different interpretation of Maguire.
Regarding claims 2-4, Maguire discloses that the cutter and the distal end of the cannula may be sharpened and shows that the distal end is a circular configuration but does not expressly define that the sharpened end is a blade. 
In the same field of endeavor, a catheter system, Shah teaches a cannula (5005) having a circular cutting blade (5010; Fig. 10) having a sharpened edge around a circumference of the distal end. The cutter includes a series of serrations about the circumference wherein the serrations (5020). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the distal end of the cannula of Maguire with the serrations, as taught by Shah, as this modification involves the simple substitution of one cutting end with another for the predictable result of providing means to remove tissue.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Shah, as applied to claim 2 above, and further in view of Jansen et al. (US 2012/0016192A1, “Jansen”).
Regarding claim 5, the combination of Maguire and Shah does not disclose a cutter having a series of notches having a blunt distal tip and sharpened angled portions.
In the same field of endeavor, cannulas, Jansen teaches a cannula (880) that includes a distal tip having serrations or a series of notches that are blunt and have angled portions that are sharpened (Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the serrations of the combination of Maguire and Shah with the series of notches, as taught by Jansen, as this modification involves the simple substitution of one serrated end with another for the predictable result of providing appropriate size and shape of teeth for desired mechanical characteristics of the tissue to be removed.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Thorstenson et al. (US 2005/0149060A1, “Thorstenson”).
Regarding claim 6, Maguire does not disclose that the sheath is splittable.
In the same field of endeavor, cannulas, Thorstenson teaches a cannula including a sheath that has a score line [abs, 0045] allowing the sheath to be split and to remove the sheath after use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sheath of Maguire with a score line, as taught by Thorstenson, to provide means for the sheath to be splittable, to provide means for removal while limiting blood loss [0007].
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Braga et al. (US 2016/0303349A1, “Braga”).
Regarding claim 7-9, Maguire discloses a stylet including a shaft (135; [0062]) but does not disclose a locking mechanism at a distal portion of the shaft that couples to a proximal portion of the catheter.
In the same field of endeavor, catheters, Braga teaches a stylet (100) including a distal end (104; Fig. 1B) having a locking mechanism in the form of a helical thread (114) that connects to a proximal portion (200) of catheter (300) having complementary internal surfaces. The locking mechanism may include one or more barbs (144; Fig. 4C) that extend from a distal portion of the stylet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the stylet and catheter of Maguire with complementary locking mechanisms, as taught by Braga, to provide means for connecting to provide assistance in handling by the clinician.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Foster et al. (US 2004/0054377A1A1, “Foster”).
Regarding claims 10 and 11, Maguire discloses apertures (190) that are disposed along a distal section of the cannula to facilitate flexing or bending. The patterns and shapes of the apertures can be varied to provide flexibility to desired portions of the cannula. However, Maguire does not disclose that the apertures are spiral cuts.
In the same field of endeavor, cannulas, Foster teaches a cannula (20; Fig. 2) having one or more spiral cuts along a length [0026]. A distance between rotations of the one or more spiral cuts is less at a distal portion of the cannula than the distance .
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braga in view of Meyer et al. (US 6,496,561, “Meyer”).
Regarding claims 16, Braga does not disclose a cover surrounding the shaft, wherein the cover includes a tapered proximal portion.
In the same field of endeavor, catheter and stylet systems, Meyer teaches a stylet (211) having a cover (201). The proximal portion of the cover includes a taper. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the stylet shaft of Braga with a cover, as taught by Meyer, to provide means for protecting the stylet.

    PNG
    media_image1.png
    619
    372
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Taylor et al. (US 2005/0159676A1, “Taylor”), Ireland (US 2012/0065543A1), Bates et al. (US 2004/0133124A1) and Clancy (US 2015/0342580A1) discloses cannulas having notches or cuts along a length to facilitate flexibility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771